On Motion fob Certification of a Question of Great Public Importance

Per Curiam.
We grant Appellee’s February 7, 2017 Motion for Certification of a Question of Great Public Importance and certify the following question to the Florida Supreme Court:
WHETHER, PURSUANT TO SECTION 48.23(1)(D), FLORIDA STATUTES, THE FILING OF A NOTICE OF LIS PENDENS AT THE COMMENCEMENT OF A BANK’S FORECLOSURE ACTION PREVENTS A LOCAL GOVERNMENT FROM EXERCISING AUTHORITY GRANTED TO IT BY CHAPTER 162, FLORIDA STATUTES, TO ENFORCE CODE VIOLATIONS EXISTING ON THE FORECLOSED PROPERTY AFTER FINAL FORECLOSURE JUDGMENT AND BEFORE JUDICIAL SALE, WHERE THE LOCAL GOVERNMENT’S INTEREST OR LIEN ON THE PROPERTY ARISES AFTER FINAL JUDGMENT AND DID NOT EXIST WITHIN THIRTY (30) DAYS AFTER THE RECORDING OF THE NOTICE OF LIS PENDENS.
Forst and Klingensmith, JJ., concur.
Gross, J., dissents without opinion.